Citation Nr: 0808720	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to SMP based on a need for aid and attendance or 
on housebound status.

A motion to advance this case on the Board's docket, was 
granted for good cause in February 2008.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran currently has the following non-service- 
connected disabilities: above the knee amputation of the left 
leg, rated as 80 percent disabling; coronary artery disease 
with angina, rated as 60 percent disabling; esophageal hernia 
rated as 10 percent disabling; and hypertension, rated as 10 
percent disabling. The combined non-service-connected 
disability rating is 90 percent.

2.  The veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65 and 
"substantially confined" to his home.

3.  The veteran served for more than 90 days during a period 
of war.

4. The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.



CONCLUSIONS OF LAW

1. The criteria for entitlement to SMP benefits based on aid 
and attendance are not met. 38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2007).

2. The criteria for entitlement to SMP benefits by reason of 
being housebound are met. 38 U.S.C.A. §§ 1502, 1513, 1521, 
5107 (West 2002); 38 C.F.R. § 3.351 (2007); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Special Monthly Pension

In this case, the veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance and/or housebound status, due to the impact of his 
various non-service-connected disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a);  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all.  Id. at 222.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

In May 2006, the veteran was afforded a VA Compensation and 
Pension aid and attendance or housebound examination.  The 
veteran was driven to the examination by a relative, he 
indicated that he could no longer drive himself.  The 
examiner noted that the veteran was not hospitalized, 
institutionalized, or bedridden.  The veteran indicated that 
he wore reading glasses only.  The veteran's primary 
impediment resulted from his above the knee amputation of the 
left knee which requires him to ambulate with a pair of 
Canadian crutches which results in some difficulty getting in 
to, and out of cars, and requires him to have assistance 
getting in and out of the bathtub and shower.  The veteran 
reported not needing assistance rising from bed.  He also 
indicated leaving the house daily to attend church and the 
ability to prepare simple meals and shave when using the wall 
or furniture to maintain balance.  It was also noted that 
while the veteran reportedly needed complete assistance for 
most of his activities of daily living, he also reported that 
he could perform his general basic hygiene unaided.  The 
examiner stated that the veteran was able to self feed, 
fasten clothing, bath, shave and use the toilet although it 
was noted that he took a bath in a bath chair and he depended 
on another person for entering the shower area.  

In November 2006, the veteran presented sworn testimony at a 
hearing before the RO.  He testified that he required 
assistance getting in and out of the bathtub, but that he 
bathed himself.  He also indicated he dressed himself when 
his clothes were brought to him by his wife, although he 
indicated that assistance was needed tying his shoes. 
Essentially, the veteran's testimony matched the functional 
impairments noted on the VA examination report.  

As indicated in the June 2006 rating decision, the veteran 
has the following non-service-connected disabilities:  above 
the knee amputation of he left leg, rated as 80 percent 
disabling; coronary artery disease with angina, rated as 60 
percent disabling; esophageal hernia rated as 10 percent 
disabling; and hypertension, rated as 10 percent disabling.  
His combined non-service-connected disability rating is 90 
percent.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for SMP 
based on need for aid and attendance are not met.

The Board notes that the veteran does not claim nor is it 
shown that he is blind or nearly blind, is institutionalized 
in a nursing home on account of physical or mental 
incapacity, is unable to feed or clothe himself, or bedridden 
or incapable of attending to the needs of nature without 
assistance.  On the contrary, the medical evidence shows 
that, although he does not drive, and needs bilateral 
Canadian crutches to ambulate, he leaves his house daily and 
otherwise completes his activities of daily life.  The 
veteran's disabilities, when considered in conjunction with 
each other, do not result in an inability to care for his 
daily personal needs without regular personal assistance from 
others, nor do they result in an inability to protect himself 
from the hazards and dangers of his daily environment.  The 
medical evidence simply does not demonstrate any incapacity 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment.

However, after considering the evidence of record in light of 
the pertinent legal authority, the Board finds that the 
evidence shows that the criteria for SMP based on housebound 
status are met.

In this case, since the veteran is over the age of 65, 
possesses a disability rating of 90 percent (in excess of the 
required combined 60 percent), and served for more than 90 
days during a period of war, he is considered to be entitled 
to special monthly pension on the basis of being permanently 
housebound.  Hartness, 20 Vet. App. at 221.  In addition, it 
is also clear from the record that the veteran has been 
unemployed for many years due to his disabilities, and is 
"substantially confined" to his home in terms of not being 
able to leave for the purpose of earning a living.  In any 
event, with regard to housebound status, the appeal is 
granted.

It is noted, however, that for the veteran to receive this 
benefit, it appears that he will have to elect to receive 
improved pension benefits (rather than his current Section 
306 pension benefit), which may or may not be to his 
advantage.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

VCAA notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, this notice was provided to the veteran in 
letters dated March 2006, April 2006 and again in September 
2007.  In March 2006, the veteran indicated that he did not 
have any additional information or evidence to provide.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
outpatient records.  The veteran submitted private medical 
records and physicians statements.  The appellant was 
afforded a VA Compensation and Pension examination for aid 
and attendance in May 2006.  The Board notes that the veteran 
was in receipt of Social Security Administration (SSA) 
benefits for many decades, however, as he is now beyond 
retirement age, it is unlikely that SSA would have documents 
in their possession relevant to the claim for entitlement to 
aid and attendance benefits.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to SMP by reason of need for regular aid and 
attendance is denied.

Entitlement to SMP by reason of being housebound is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


